Citation Nr: 0507534	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a back 
disorder, to include consideration of the issue of service 
connection on the merits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from December 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) that denied 
appellant's application to reopen a claim for service 
connection for a recurring, chronic back disorder.

This appeal was remanded for further development in May 2004.  
That development has been accomplished, and the file has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant's claim for service connection for recurring, 
chronic back disorder was denied by a rating decision in 
November 1996.  It was noted that an injury preexisted 
military service.  He reportedly had a "slipped disc" but 
reported that it had resolved.  It was concluded that there 
was no back disorder incurred in or aggravated by service.  
Appellant was notified of the denial but did not appeal.  

2.  Appellant's last prior attempt to reopen the claim was 
denied in October2001.  Appellant was notified of the 
decision but did not appeal.  The rating decision of October 
2001, which found that new and material evidence had not been 
submitted, was the last final denial of the claim for any 
reason.

3.  Evidence added to the file since the October 2001 rating 
decision is neither cumulative nor redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

4.  Clear and unmistakable evidence establishes that 
appellant had a back injury prior to his military service.

5.  Appellant had acute and transitory back pains in service, 
but he did not begin to receive treatment for a chronic back 
disorder until after he had several post-service workplace 
injuries to his back.  Medical evidence shows that 
appellant's chronic back disorder is consequent to these 
post-service workplace injuries.

6.  Medical evidence of record clearly and unmistakably 
rebuts a presumption that appellant's preexisting condition 
was permanently aggravated by service.


CONCLUSIONS OF LAW

1.  Evidence added to the file since the last final rating 
decision is new and material; the claim for service 
connection for recurring and chronic back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

2.  Appellant's current chronic back disorder was not 
incurred in or permanently aggravated by military service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete request to 
reopen the claim was received in December 2001; the request 
was denied by rating decision in May 2002.  RO sent appellant 
a VCAA duty-to-assist letter in March 2002, prior to the 
rating decision, and another VCAA duty-to-assist letter in 
May 2004 during the pendancy of this appeal.  The May 2004 
duty-to-assist letter expressly satisfied the fourth element 
("give us everything you've got") cited in Pelegrini in 
that it advised appellant "if you have any evidence in your 
possession that pertains to your claim, please send it to 
us."

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Whether or not the VCAA notice letters that were sent to 
appellant expressly contained the fourth element, the Board 
finds that appellant was fully notified of the need to give 
VA any evidence pertaining to his claim.  The VCAA duty-to-
assist letters, the original rating decision, and the 
Statement of the Case (SOC) in June 2003 and the Supplemental 
Statement of the Case (SSOC) in October 2004 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's VA treatment records and treatment 
records from those private medical providers that appellant 
identified as having potentially relevant evidence for 
development.  Complete service medical records are not 
available, but VA diligently pursued alternative resources 
until being advised in writing by the National Personnel 
Records Center (NPRC) that thorough and extensive search had 
failed to produce records and that any further search would 
be futile.  Appellant was advised of his right to testify in 
a hearing before RO or before the Board, but he has not opted 
to do so.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

The only service medical records on file are the records 
contemporaneous to appellant's service entry in December 
1972.  The Report of Medical History shows that appellant 
reported he had a slipped disc prior to service; the 
examining physician noted that the injury had occurred eight 
months prior to the examination, that appellant had been 
advised to have surgery, and that appellant had been in some 
pain until a few weeks previously but was essentially 
asymptomatic at the time of the examination.  The Report of 
Medical Examination notes "possible ruptured disc syndrome" 
but records the spine as "normal" and finds appellant 
qualified for induction under the military police enlistment 
option.

A VA treatment note dated August 1978 shows complaint of back 
pain, intermittently for two weeks, probably the result of 
blunt trauma (cement mixer chute).  There was no history of 
prior back pain.

VA treatment notes dated July 1984 and July 1989 show that 
appellant was involved in motor vehicle accidents on those 
dates, with whiplash injury and shoulder injury; there is no 
indication of back injury on either occasion.

A VA treatment note dated July 1985 shows that appellant 
complained of back pain consequent to being hit by a forklift 
at his workplace.  A treatment note dated August 1986 shows 
that appellant complained of backache consequent to lifting.  
There is no recorded history of chronic or continuing back 
pain.

A letter from Dr. S.M.D., dated June 1989, shows that 
appellant had a low back strain at work in April 1989 while 
moving boxes.  The letter asserts that appellant had a 
permanent injury to the low back; there is no mention of any 
back problem prior to that workplace injury.

Appellant had a CT scan of the lumbar spine in August 1989 
that revealed very minimal bulging at L4-5 and degenerative 
changes at L5-S1.  Myelogram in August 1989 revealed contrast 
injection within the subdural and subarachnoid spaces, with 
no evidence of significant compression in the thecal sac in 
the lumbar region.

The file contains a History and Physical (H&P) report by Dr. 
I.B.A. in August 1989.  Appellant reported that he had 
noticed a burning sensation in his back in early April 1989, 
which at the time was ascribed to possible kidney stones or 
muscle strain.  He returned to work and experienced the same 
sensation in late April 1989 while moving boxes.  There is 
nothing in the H&P report regarding back complaint prior to 
the workplace injury.  The impression was rule out herniated 
disc.

An office note by Dr. I.B.A. in August 1989 asserts that 
appellant had been out of work for the previous four to five 
months due to intermittent back pain.  The impression was 
rule out herniated lumbar disc at L4-5 centrally.  An 
operative note by Dr. I.B.A. shows that appellant had a 
lumbar hemilaminectomy in August 1989, in which the 
postoperative diagnosis was herniated disc at the L5-S1 
level.

The file contains postoperative treatment notes by several 
private physicians, particularly Dr. I.B.A., for the period 
August 1989 through July 1993.  These notes show that 
appellant began experiencing postoperative back pain in March 
1990.  In May 1990, he underwent an elective lumbar 
laminectomy at L5-S1; he was initially pain-free but began to 
experience new pain in October 1990, probably due to the 
effect of scarring and adhesion from the two previous 
surgeries.  An MRI in April 1991 found degenerative changes 
at L5-S1 with scarring around the S1 nerve root, but no 
evidence of recurrent disc herniation.  An MRI of July 1993 
found postoperative and degenerative changes at L5-S1 and no 
evidence of disc herniation. 

The file contains a neurological evaluation by Dr. I.A.B. 
dated August 1991.  Appellant stated that he had been doing 
well until he suffered a near-fall at work, which caused him 
to twist his back.   

VA medical certificates show that appellant presented in June 
1992 requesting a blood test for rheumatoid arthritis, due to 
chronic low back pain.  In July 1995 appellant complained of 
sharp stomach and back pains.  He complained again of low 
back pain in August 1995, which resolved with treatment.

Appellant submitted a claim for service connection for 
recurrent and chronic back disorder in May 1996.  RO sent 
appellant a duty-to-assist letter in June 1996 requesting 
evidence of treatment within the first year after discharge 
from service, and also any service medical records in 
appellant's possession.  Appellant replied that any service 
medical records in his possession were destroyed in a house 
fire.

RO issued a rating decision in November 1996 that denied 
service connection.  The rating decision noted that appellant 
had a back injury prior to service, and that there was no 
indication of complaints or treatment for a back disorder 
during service or post-service prior to April 1989.  
Appellant was notified of the decision by letter in November 
1996, but he did not appeal within one year and the decision 
became final.

Appellant submitted a Notice of Disagreement (NOD) in 
February 1998.  RO issued a rating decision in April 1998 
that found the purported NOD to be ineffective because it was 
not filed within one year of the rating decision that denied 
the claim, and that found new and material evidence had not 
been received.  Appellant was informed by letters in April 
1998 and November 1998 that the claim could be reopened on 
receipt of new and material evidence.  Appellant did not 
appeal the decision.

Appellant submitted a request to reopen the claim in April 
1999.  In support, he submitted a letter in August 1999 
asserting that he had gone on sick call five to six times for 
back pain while in service, but he received no treatment and 
simply had to live with the condition until his discharge.  
Enclosed with that letter was a letter signed by his mother 
and his sister attesting to their personal knowledge of 
appellant's back condition during and after military service.  
He also submitted a letter signed by his mother, sister, 
aunt, cousins, and pastor attesting to personal knowledge of 
his current back condition.  Appellant emphasized in his 
cover letter that he did not base his claim on an argument 
that the condition was incurred in service, but rather that 
he had a preexisting back disorder that was aggravated by 
military service.

RO issued a rating decision in May 2000 that considered the 
lay statements described above but denied reopening the claim 
based on a finding that new and material evidence had not 
been received.  Appellant was notified of the decision by 
letter.  He submitted multiple copies of his service medical 
record (induction physical), VA treatment records, private 
treatment records, and previous correspondence, including a 
notice of disagreement with a prior-now final-rating 
action, all of which were in the file at the time of the 
earlier adjudication of the claim.

RO sent appellant a VCAA duty-to-assist letter in July 2001.  
RO issued a rating decision in October 2001 that reconsidered 
the entire file and determined that new and material evidence 
had not been received to reopen the claim.  Appellant was 
notified of the denial by letter in October 2001.  There was 
no timely disagreement filed with this action, and it is the 
last final denial on any basis.

Appellant submitted the instant request to reopen the claim 
in December 2001.  In support, he submitted a statement from 
his sister attesting that during appellant's military service 
he complained to her of back pain and told her that he had 
gone on sick call for his back.  He also submitted a 
statement from his mother and his sister asserting that 
during appellant's military service he called home and wrote 
letters complaining of back pain; those letters were 
subsequently destroyed by fire.  Appellant also submitted a 
letter from veteran J.C., attesting to personal knowledge 
that appellant went on sick call for his back while at Fort 
Bragg and later in the National Guard.  

RO sent appellant a VCAA duty-to-assist letter in March 2002.  
In response, appellant submitted a letter describing his 
current symptoms.  He also submitted a letter signed by six 
parishioners in his church, and a letter from the chairman of 
the trustee board of his church, both of which attested that 
appellant was currently unable to work due to his back pain.

RO considered the new lay statements submitted by appellant 
but issued a rating decision in May 2002 denying appellant's 
request to reopen the claim, based on a determination that 
the evidence was not new and material.  Appellant submitted a 
NOD in March 2003 and a VA Form 9 in July 2003.

The Board remanded the claim in May 2004 for additional 
development; specifically, for an attempt to obtain 
alternative records (e.g. service personnel records) since 
the complete service medical records were not available.  
VA's Appeals Management Center (AMC) accordingly requested 
complete service medical, dental, and personnel records from 
the National Personnel Records Center (NPRC).  NPRC notified 
AMC in September 2004 that after an extensive and thorough 
search no additional records had been found; if any such 
records exist, NPRC does not have them, and further search 
efforts would be futile.

III.   Analysis

New and Material Evidence

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication denying service connection in 
October 2001.  If new and material evidence is presented or 
secured to a disallowed claim the Board can reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Otherwise, the Board's inquiry must end.

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, where resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The instant request to reopen the claim was received in 
December 2001.  For claims to reopen received on August 29, 
2001, and thereafter, "new evidence" means existing 
evidence not previously submitted to agency decisionmakers.  
"Material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004). 

Newly presented evidence need not be probative of all the 
elements required to award the claim, but need only be 
probative in regard to each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996).

Evidence on file at the time of the last final rating 
decision (April 1998) consisted of service medical records 
(induction physical examination), VA treatment records for 
the period September 1977 to August 1996, and private 
treatment records from the period 1989 to 1992.

Evidence added to the file since the last final rating 
decision also includes the following: (1) lay statement from 
appellant's sister received in December 2001; (2) lay 
statement from appellant's mother and sister received in 
December 2001, and (3) lay statement from veteran J.C. 
received in December 2001.  Also on file are several 
statements from church members with knowledge of the 
veteran's condition.  These lay statements differ from the 
others because they are clearly based on observations 
contemporaneous to appellant's military service.  This 
evidence is "new" in that it was not before the adjudicator 
at the time of the last final denial of the claim.  It is 
"material" because it tends to establish that appellant had 
symptoms of low back pain during service, and that he sought 
treatment while in service.  The question of whether 
appellant had symptoms and sought treatment in service is an 
unestablished fact necessary to substantiate the claim.  
Given that service medical treatment records are not 
available, this lay evidence raises a reasonable possibility 
of substantiating the claim.  This evidence accordingly 
satisfies the definition for "new and material evidence" as 
described above. 
   
New and material evidence having been received, the appeal is 
reopened.  Accordingly, consideration of the matter on the 
merits is indicated.  The Board concludes that it can go to 
the merits of this claim for consideration in view of the 
status of the development of the case.  The veteran has been 
given pertinent laws and regulations concerning direct 
service connection.  He has been afforded notice of the 
evidence needed to establish service connection on the 
merits.  Moreover, throughout the instant appeal he has 
essentially argued the matter on the merits, contending that 
he was treated during service and has had back pathology 
since service.  In view of the status of the claim, 
therefore, the Board concludes that it can pass on the merits 
without prejudice to the veteran.  See Bernard, supra.

Entitlement to Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).

Only such conditions as are recorded in physical examination 
reports are to be considered as "noted."  The veteran's 
reported history of the pre-service existence of a disease or 
injury does not constitute notation of such disease or 
injury, but is considered with all other evidence in 
determining if the disease or injury pre-existed service.  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

In this case, the service enlistment physical examination 
shows that appellant reported pre-service back disorder and 
the medical examiner recorded "possible ruptured disc 
syndrome" on the examination report.  It was noted on 
clinical evaluation that the back was normal, and that 
symptoms had resolved.  To the extent a back disorder pre-
existed service, the Board finds that this constitutes 
"notation" of a preexisting condition within the precedent 
of Paulson.  

To the extent there was a pre-existing disorder, the Board 
must next determine whether there is clear and unmistakable 
evidence that the condition was not permanently aggravated by 
service.  By "clear and unmistakable evidence" is meant 
that which cannot be misunderstood or misinterpreted; it is 
that which is undebatable.  Vanerson v. West, 12 Vet. App. 
254 (1999).  

VAOPGCPREC 003-03 (July 16, 2003) emphasizes that 38 U.S.C.A. 
§ 1111 places the burden on VA to prove both prongs by clear 
and unmistakable evidence: (1) that the claimed condition 
pre-existed service, and (2) that the pre-existing condition 
was not permanently aggravated by service.

In order to determine whether or not a claimed disability has 
been permanently aggravated by service, it is necessary to 
compare the severity of symptoms before service to the 
severity of symptoms after discharge.  The file contains no 
direct evidence regarding the severity of back pain prior to 
service, but shows that appellant had been advised to have 
back surgery within the year prior to induction but was 
asymptomatic at the time of induction.  As discussed above, 
lay evidence asserts that appellant complained of back pain 
while in service and sought treatment while in service, but 
appellant himself states that no meaningful treatment was 
provided, and the Board can only conclude that appellant's 
in-service back pains were considered to be acute and 
transitory.

In the alternative, there is no competent evidence that the 
current chronic acquired back disorder was incurred in or 
otherwise present during or related to service.  In view of 
the facts, the Board is discussing the alternative theory of 
in-service occurrence.  Again, the entry at entrance is noted 
historically with completely normal findings.  The pre-
service symptoms had reportedly resolved, and the appellant 
was accepted for service.  The available records, as 
discussed below, support the holding that there is no 
competent clinical evidence of chronic back pathology related 
to service.

Appellant was discharged from service in December 1975, and 
there is no evidence of treatment for back pain until August 
1978 (a history of blunt force trauma consequent to a 
workplace accident).  At that time there was no recorded 
history or chronic back pathology.  He was treated and then 
did not report for a follow-up appointment.  The next 
treatment for back pain was in July 1985 consequent to 
another workplace accident (appellant complained of being hit 
by a fork lift).  In August 1986, appellant complained of 
backache secondary to lifting.  The vast majority of post-
service treatments for and evidence of a chronic back 
disorder begin after appellant injured himself at work in 
April 1989 while moving boxes, and appellant's two back 
surgeries (lumbar hemilaminectomy in August 1989 and 
bilateral lumbar laminectomy with posterior lumbar interbody 
fusion in May 1990) were directly consequent to that 
workplace injury.  It also appears that a considerable amount 
of appellant's current claimed back disorder consists of 
postoperative residuals (scarring and adhesion), rather than 
to any back injury notionally attributable to his military 
service.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim.  The benefit-of-
the-doubt rule accordingly does not apply.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
recurrent and chronic back disorder is granted.  Service 
connection for recurrent and chronic back disorder is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


